Case 1:21-cv-01887-AMD-RML Document 6 Filed 05/06/21 Page 1 of 1 PageID #: 24

                                       GARFUNKEL WILD, P.C.
                                       GARFUNKEL WILD, P.C.
                                                 ATTORNEYS AT
                                                 ATTORNEYS AT LAW
                                                              LAW

                                 111 GREAT
                                 111 GREAT NECK
                                           NECK ROAD
                                                ROAD • GREAT
                                                        GREAT NECK,
                                                               NECK, NEW  YORK 11021
                                                                     NEW YORK   11021
                                       TEL (516)
                                       TEL (516) 393-2200
                                                 393-2200 • FAX
                                                             FAX (516)
                                                                 (516) 466-5964
                                              www.garfunkelwild.com
                                              www.garfunkelwild.com

                                                                                        SSALVATORE
                                                                                          ALVATORE PUCCIO
                                                                                                   PUCCIO
                                                                                        Partner
                                                                                         Partner
                                                                                        Licensed
                                                                                        Licensed in
                                                                                                 in NY
                                                                                                     NY
                                                                                        Email: spuccio@garfunkelwild.com
                                                                                        Email: spuccio@garfunkelwild.com
                                                                                        Direct
                                                                                        Direct Dial:
                                                                                               Dial: (516)
                                                                                                     (516) 393-2583
                                                                                                           393-2583

FILE
FILE NO.:
     NO.:    12766.0002
             12766.0002

BY ECF
BY ECF                                                                                  May 5,
                                                                                        May    2021
                                                                                            5, 2021

The Honorable Judge
The Honorable          Robert M.
               Judge Robert   M. Levy,  U.S.M.J.
                                  Levy, U.S.M.J.
United States
United        District Court,
       States District Court, Eastern District of
                              Eastern District of New
                                                  New York
                                                      York
225 Cadman
225 Cadman Plaza
             Plaza East
                    East
Brooklyn New
Brooklyn New York
               York 11201
                     11201

            Re:
            Re:    Suarez v.
                   Suarez    Zahedi, M.D.
                          v. Zahedi, M.D.
                   Docket No.
                   Docket No. 21-cv-1887
                               21-cv-1887 (AMD)(RML)
                                          (AMD)(RML)

Dear Judge
Dear Judge Levy:
           Levy:

        We represent
        We               Defendant in
              represent Defendant         the referenced
                                      in the                matter. We
                                               referenced matter.             write with
                                                                         We write    with the
                                                                                           the consent
                                                                                               consent of
                                                                                                        of
Plaintiff’s counsel
Plaintiff's counsel to
                    to obtain
                       obtain an
                               an enlargement
                                  enlargement of of time
                                                     time for
                                                          for Defendant
                                                              Defendant to to respond  to the
                                                                              respond to  the Complaint
                                                                                              Complaint in
                                                                                                        in
the referenced
the referenced matter
                 matter to
                        to June  2, 2021.
                           June 2,  2021. This
                                            This is  Defendant’s first
                                                  is Defendant's   first request
                                                                         request for an enlargement.
                                                                                 for an enlargement. The
                                                                                                      The
reason for
reason  for the
            the request
                request is to allow
                        is to allow counsel
                                     counsel to
                                             to investigate   the claims
                                                 investigate the           and submit
                                                                  claims and   submit aa response.
                                                                                         response.

                                                                          Respectfully submitted,
                                                                          Respectfully submitted,

                                                                          /s/ Salvatore
                                                                          /s/ Salvatore Puccio
                                                                                        Puccio

                                                                          Salvatore Puccio
                                                                          Salvatore Puccio

cc:
cc:         Arthur H.
            Arthur H. Forman,
                      Forman, Esq.
                              Esq. (via
                                   (via ECF)
                                        ECF)




      N   YORK
       EW YORK
      NEW                                          NEW JJERSEY
                                                   NEW   ERSEY                                        CONNECTICUT
                                                                                                      CONNECTICUT


6076668v.1
6076668v.1
